Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, the underscore before the last line of the claim appears unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 103


Claims 1, 3, 4, 5, 7, 9, 11, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayahi (US Publication no. 2017/0061170) in view of Brennan et al (US Patent no. 7,296,696). Hayahi discloses a sales registration apparatus (100, figures 1A), comprising: a scanner (104) facing a first direction and configured to read information from a commodity; a main body section (102) to be disposed on an upper surface of a checkout counter (120) and configured to house the scanner; a display mount (110, figure 1A) attached to an upper end of the main body section (102, figure 1A); and an arm section (158, figure 2) attached to a side surface of the main body section (102 with 110 attached, figure 1A) and including a shelf surface (152-1, figure 2) extending in a plane parallel to the upper surface of the checkout counter (120 and 110 shelf surface is parallel, figure 1B), wherein the side surface of the main body section faces a second direction perpendicular to the first direction, and the side surface includes attachment portion therein (portion of side surface that receives the fasteners of the arm section 158 of the shelf) facing the second direction and to which the arm section can be detachably attached, the attachment portion beinq positioned in the side surface above the upper surface of the checkout counter.  
However, Hayahi does not wherein the plurality of attachment portions being positioned in the side surface to be at different heights from the upper surface of the checkout counter.  Brennan teaches attaching peripheral devices via arm section (114, figure 6) to a main body (44) of an electronic device (20) wherein the side surface (44, figure 6) of the main body section includes a plurality of attachment portions (104, figure 6) therein to which the arm section (114) can be detachably attached, the plurality of attachment portions (holes 104) being positioned in the side surface to be at different heights from the upper surface of the support surface (30) for placement of the arm section at a desired height relative to the support surface.  It would have been obvious to one of ordinary skilled in the art to have modify the side surface of the main body of Hayahi such that the side surface of the main body section includes a plurality of attachment portions therein to which the arm section can be detachably attached, the plurality of attachment portions being positioned in the side surface to be at different heights from the upper surface of the checkout counter for placement of the arm section at a desired height relative to the support surface as taught to be desirable by Brennan.  

Regarding claim 3, the sales registration apparatus according to claim 1, Hayahi discloses wherein the arm section ( figure 2) includes a first section including the shelf surface (152-1) and a second section (152) connected to the first section and at a substantially right angle to the shelf surface (figure 2), and the second section is attached to the side surface of the main body section. 
Regarding claim 4, the sales registration apparatus according to claim 3, Hayahi discloses wherein the first section (see illustration below and figure 2) includes a first through-hole (see illustration below and figure 2) in the shelf surface.  
Regarding claim 5, the sales registration apparatus according to claim 4, Hayahi discloses wherein the second section  (see illustration below) includes a second through-hole (see illustration below) therein and the side surface of the main body section includes a third through-hole (opening –not shown, of main body 102, figure 6 receive arm 152, figure 2 of shelf)  therein positioned to correspond in position to the second through-hole when the arm section is attached to the side surface of the main body section.  

    PNG
    media_image1.png
    461
    662
    media_image1.png
    Greyscale



Regarding claim 7, the sales registration apparatus according to claim 3, Hayahi discloses wherein the second section includes a first through-hole (see equivalent 2nd through hole in the above illustration) therein and the side surface of the main body section includes a second 26through-hole (opening –not shown, of main body 102, figure 6 receive arm 152, figure 2 of shelf)  therein positioned to correspond in position to the first through-hole when the arm section is attached to the side surface of the main body section.  
Regarding claim 9, the sales registration apparatus according to claim 1, Hayahi discloses wherein the arm section  comprises metal (see paragraph [0042]).  

Regarding claim 13, the vertical scanner apparatus according to claim 11, Hayahi discloses wherein the scanner is a bar code scanner (see paragraph [0055]..  
Regarding claim 14, Hayahi discloses the sales registration apparatus comprising all the claimed limitations as discussed in claim 3 above,
Regarding claim 15, Hayahi discloses the sales registration apparatus comprising all the claimed limitations as discussed in claims 4 and 5 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayahi (US Publication no. 2017/0061170) in view of Brennan et al (US Patent no. 7,296,696) as applied to claims 17 and 18 above and further in view of in view of Ishida et al (US Patent no. 8,009,414). Hayahi and Brennan combined discloses a sales registration apparatus (100, figures 1A), comprising all the claimed features of applicant’s device as discussed and illustrated above except for wherein the arm section is attached to the main body section with screws.  Ishida teaches in arm section (14, figures 1A and 4) attached to main body (12, figure 1A) of an electronic apparatus wherein the arm section includes a first section including the shelf surface (21, figure 4) and a second section (22) connected to the first section, the second section (22) is attached to the side surface of the main body section with screws (threw screw hole 26, figure 4).  It would have been obvious to one of ordinary skilled in the art to have modify the arm section of Hayahi and Brennan combined such that the arm section is mounted to the main body via screws for removable attachment to the main body as taught to be desirable by Ishida. 
s 6, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayahi (US Publication no. 2017/0061170) in view of Rosen (US Patent no. 6,070,843). Hayahi discloses a sales registration apparatus (100, figures 1A), comprising all the claimed features of applicant’s device as discussed and illustrated above. Additionally, Hayahi further comprising: a peripheral device (112) disposed on the shelf surface (168a, 168b, figure 2); and a cable (142) connected to the peripheral device, wherein the arm section (110) includes a first section including the shelf surface and a second section connected to the first section and at a substantially right angle to the shelf surface, the second section is attached to the side surface of the main body section (as illustrated above), the first section includes a first through-hole in the shelf surface, the second section includes a second through-hole therein the side surface of the main body includes a third through-hole therein positioned to correspond in position to the second 30through-hole when the arm section is attached to the side surface of the main body (as discussed and illustrated above).
 However, Hayashi does not disclose the cable passes through the first, second, and third through-holes.
Rosen teaches supporting a peripheral device (11) to a main body (26) wherein the peripheral device disposed on the shelf surface (52 and 54); and a cable (32) connected to the peripheral device, wherein the arm section includes a first section (52 and 54) including the shelf surface and a second section (18) connected to the first section and at a substantially right angle to the shelf surface, the second section is attached to the side surface of the main body section (26), the first section includes a first through-hole (through 52, figures 1 and 2) in the shelf surface, the second section .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayahi (US Publication no. 2017/0061170) in view of Ishida et al (US Patent no. 8,009,414). Hayahi discloses a sales registration apparatus (100, figures 1A), comprising all the claimed features of applicant’s device as discussed and illustrated above except for wherein the arm section is attached to the main body section with screws.  Ishida teaches in arm section (14, figures 1A and 4) attached to main body (12, figure 1A) of an electronic apparatus wherein the arm section includes a first section including the shelf surface (21, figure 4) and a second section (22) connected to the first section, the second section (22) is attached to the side surface of the main body section with screws (threw screw hole 26, figure 4).  It would have been obvious to one of ordinary skilled in the art to have modify the arm section of Hayahi such that the arm section is mounted to the main body via screws for removable attachment to the main body as taught to be desirable by Ishida. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  In response to applicant argues that Hayashi fails to teach side surface includes plurality of attachment portions therein facing the second direction and the plurality of attachment portions of Brennan’s teaching faces the same direction as a monitor display,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   Indeed, Hayashi discloses a scanner facing a first direction which is perpendicular to the side surface which faces a second direction.  Hayashi shows the arm of the shelf attach to the side surface of the shelf.  Brennan teaches providing attachment portions or perforations for the advantage of vertical adjustability of a side shelf.  One of ordinary skilled in the art would have modify Hayashi’s side surface with plurality attachment portions or perforations to permit Hayashi’s side shelf to vertically adjust as taught to be desirable by Brennan.   
Conclusion
The remaining cited art of record further demonstrates shelves attached to main body sections of apparatuses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc